Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 12/23/2021 in which claims 1-4,10-12,15, 20-21, 24, 35-36, 38-40, 47, 49, 53, 55 and 57-61 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark W. Wilson on 02/03/2022.
The application has been amended as follows:
In claim 1, Lines 9-12 “output; and 
a polarization imager comprising a first light sensor and a second light sensor having a polarization-sensitive focal plane array, the first light sensor and the second light sensor being situated to receive the at least one interfering, split beam output.” 

 a first light sensor and a second light sensor having a polarization-sensitive focal plane array, the first light sensor and the second light sensor being situated to receive the at least one interfering, split beam output”
In claim 3, Line 1-3 “The apparatus of claim 1, wherein the polarization imager further comprises a third light sensor, the second light sensor and the third light sensor being situated to receive respective split beams from a beam splitter or a polarizing beam splitter.”
Has been changed to – “The apparatus of claim 1,  further comprising a third light sensor, the second light sensor and the third light sensor being situated to receive respective split beams from a beam splitter or a polarizing beam splitter.”
In claim 53, Line 7-9, “coupling a polarization imager comprising a first light sensor and a second light sensor having a polarization sensitive focal plane array to the interferometer, the second light sensor being situated to receive a light beam from the sample region.”
Has been changed to – “coupling  first light sensor and a second light sensor having a polarization sensitive focal plane array to the interferometer, the second light sensor being situated to receive a light beam from the sample region.”




Allowable Subject Matter
Claims 1-4, 10-12, 15, 20-21, 24, 35-36, 38-40, 47, 49, 53, 55 and 57-61 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an apparatus that can measure polarization and phase of light received from a sample, the apparatus comprising a light source, an interferometer configured to receive light generated by the light source and, with a polarizing beam splitter, split the received light into two or more split beams, at least one of the split beams being directed to a sample in a sample region, and
combine at least two of the split beams into at least one interfering, split beam output; and
a first light sensor and a second light sensor having a polarization-sensitive focal plane array, the first light sensor and the second light sensor being situated to receive the at least one interfering, split beam output.
As for claim 35, none of the prior arts alone or in combination discloses a method comprising with a polarizing beam splitter, splitting light received from a light source into two or more split beams;

combining light from the sample into a combined, interfering light beam;
receiving the combined, interfering light beam with a first light sensor; and
receiving the combined, interfering light beam with a second light sensor via a polarization sensitive focal plane array.
As for claim 53, none of the prior arts alone or in combination discloses a method of manufacturing an apparatus that can measure polarization and phase of light received from a sample region, the method comprising coupling a light source to an interferometer situated to receive light generated by the light source, the interferometer being further situated to, with a polarizing beam splitter, split the received light into two or more split beam outputs, the polarizing beam splitter being situated to direct at least one of the two or more split beam outputs to the sample region; and 
coupling a first light sensor and a second light sensor having a polarization sensitive focal plane array to the interferometer, the second light sensor being situated to receive a light beam from the sample region.
The closest prior art, Van Wiggeren et al (US 2003/02203073 A1) discloses a combined interferometric and polarimetric apparatus to measure a phase uncertainty in a device under test. Van Wiggeren does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 35, and 53; such as, therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-4, 10-12, 15, 20-21, 24, 36, 38-40, 47, 49, 55, and 57-61 are allowed due to their dependency of either claim 1, 35, and 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 12/23/2021, with respect to claims 1-4,10-12,15, 20-21, 24, 35-36, 38-40, 47, 49, 53, 55, and 56-61 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-4,10-12,15, 20-21, 24, 35-36, 38-40, 47, 49, 53, 55 and 56-61 have been withdrawn. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886